UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7843



NEVELL ROGERS,

                                              Plaintiff - Appellant,

          versus


IREN ELLIOTT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-98-2946-2-10)


Submitted:   March 25, 1999                 Decided:   March 31, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Nevell Rogers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

     Nevell Rogers appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.     We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Rogers v. Elliott, No. CA-98-2946-2-10 (D.S.C. Dec. 8, 1998).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2